DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,293,478. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 31 are encompassed and met by claim 9, which incorporates the limitations of claims 5 and 8, of U.S. Patent No. 11,293,478.
Limitations of claim 31 pertaining to “A carabiner comprising:  a body including a nose end and a hinge end; a gate pivotably coupled to the hinge end of the body and configured to engage with the nose end of the body, wherein the gate is pivotable between an open position that disengages the gate from the nose end and a closed position that engages the gate with the nose end, and wherein the gate defines a longitudinal axis; a locking collar coupled to the gate and configured to lock the gate in the closed position, the locking collar rotatable around the longitudinal axis” are met by limitations (underlined) of patented claim 5 claiming:
“A carabiner comprising: a body including a nose end and a hinge end; a gate pivotably coupled to the hinge end of the body and configured to engage with the nose end of the body, wherein the gate is pivotable between an open position that disengages the gate from the nose end and a closed position that engages the gate with the nose end, and wherein the gate defines a longitudinal axis; and a locking collar coupled to the gate and configured to lock the gate in the closed position, wherein the locking collar includes a first end having a first opening and an
opposite second end having a second opening, wherein the locking collar is rotatable about the longitudinal axis, and upon rotation of the locking collar, the first opening clears the nose end before the second opening clears the hinge end, and wherein both the first opening clearing the nose end and the second opening clearing the hinge end occur before the gate is unlocked;
	the limitation of claim 31 pertaining to “the locking collar … includes a raceway at least partially defined axially at an end of the locking collar” is met by the limitation of patented claim 8 claiming “the locking collar includes a raceway at least partially defined axially on the second end”; 
the limitations of claim 31 pertaining to “a pin disposed at the hinge end of the body, the gate pivotably coupled to the hinge end via the pin and at least a portion of the pin is slidably received within the raceway, wherein the locking collar is translatable along the longitudinal axis such that translating the locking collar along the longitudinal axis at least partially releases the pin from the raceway allowing rotation” is met by the limitations of patented claim 8 claiming “a pin disposed at the hinge end of the body, and the gate is pivotably coupled to the hinge end via the pin, wherein the locking collar includes a raceway at least partially defined axially on the second end, wherein at least a portion of the pin is slidably received within the raceway, wherein the locking collar is translatable along the longitudinal axis, and wherein translating the locking collar along the longitudinal axis at least partially releases the pin from the raceway allowing rotation of the locking collar”; and
the limitations of claim 31 pertaining to “wherein a contact area between the pin and the raceway is substantially face-on-face contact” is met by the limitations of patented claim 9 claiming “wherein a contact area between the pin and the raceway is substantially face-on- face contact”.
Allowable Subject Matter
Claims 21-30 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21-30, the prior art of record fails to suggest of make obvious, the claimed carabiner, viewed as a whole, requiring the following structure of a pin that includes an enlarged pin head; and wherein the collar first end defines a raceway receiving the enlarged pin head, the enlarged pin head sliding against a surface of the raceway during movement of the collar relative to the gate, and wherein the enlarged head is always tangent to the surface of the raceway, in combination with the other limitations of the claim 21.
Regarding claims 36-40, the prior art of record fails to suggest of make obvious, the claimed triple-locking carabiner, viewed as a whole, requiring a locking collar defining a raceway engaged with the pin head, the pin head tangential to the raceway, and in the first translation position of the locking collar, the raceway of the locking collar engages with the pin head preventing rotation of the locking collar, and defines a third lock configuration, in combination with the other limitations of the claim 36. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 32-35 would be allowable if rewritten to overcome the nonstatutory double patenting rejection to include all of the limitations of the base claim and any intervening claims; or upon a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the rejection based on nonstatutory double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carabineer structure is also represented by Loyd (U.S. Patent No. 5,002,420). 
In view of the rejection to claims 1-9 indicated herein, the statement of reasons for allowance of claims 1-9 provided on page 3 of the prior Office action mailed on August 16, 2022, is withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677